--------------------------------------------------------------------------------

Exhibit 10.4

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
FOR NON U.S. SUBSCRIBERS

ALTON VENTURES, INC.

PRIVATE PLACEMENT
MAXIMUM 16,250,000 SHARES OF COMMON STOCK
US$13,000,000

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on page 13 of this Subscription.

    2.

COMPLETE the British Columbia Accredited Investor Questionnaire attached as
Schedule A to this Subscription (the "BC Questionnaire") if your Subscription
amounts to less than Cdn.$150,000.

    3.

WIRE the Subscription Proceeds to Clark Wilson LLP, counsel to the Company,
pursuant to the wire instructions provided on page 2 of this Subscription.

    4.

FAX a copy of page 13 of this Subscription, and all pages of the applicable
Schedules of this Subscription to Clark Wilson LLP, attention Cam McTavish at
(604) 687-6314.

    5.

COURIER the originally executed copy of the entire Subscription, together with
all duly signed Schedules, to Clark Wilson LLP, counsel to the Company, to

Clark Wilson LLP
800-885 W Georgia Street
Vancouver, B.C. Canada V6C 3H1
Attention: Cam McTavish

If you have any questions please contact Brian Doutaz, President of the Company,
at: (604) 275-6159.

ALTON VENTURES, INC.
12880 Railway Avenue
Unit 35, Richmond, B.C.
Canada V7E 6G4

--------------------------------------------------------------------------------

2

TRUST FUNDS (USD)

INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP

HSBC BANK USA
ONE HSBC CENTER
BUFFALO, NEW YORK 14203
ABA NO.:                              021 001 088
SWIFT CODE:                     HKBCCATT
ACCOUNT NO.:                   000050881   For further credit to:
HSBC BANK CANADA
885 WEST GEORGIA STREET
VANCOUVER, BRITISH COLUMBIA
V6C 3G1 CANADA ACCOUNT NAME:                                CLARK WILSON LLP
U.S. TRUST ACCOUNT NO.:              491689-002
TRANSIT NO.:                                        10020
BANK CODE:                                          16

PLEASE ALSO INSTRUCT YOUR BANKER TO QUOTE
YOUR NAME AND OUR FILE NUMBER 28183-0001/VZH

--------------------------------------------------------------------------------

3

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
(Non U.S. Subscribers Only)

TO: ALTON VENTURES, INC. (the "Company")   12880 Railway Avenue   Unit 35,
Richmond, B.C.   Canada V7E 6G4

Purchase of Shares

1.                                     Subscription

1.1                                   The undersigned (the "Subscriber") hereby
irrevocably subscribes for and agrees to purchase the number of shares of the
Company's common stock (the "Shares") as set out on page 13 of this Subscription
at a price of US$0.80 per Share (such subscription and agreement to purchase
being the "Subscription"), for the total subscription price as set out on page
13 of this Subscription (the "Subscription Proceeds"), which Subscription
Proceeds are tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.

1.2                                   The Company hereby agrees to sell, on the
basis of the representations and warranties and subject to the terms and
conditions set forth herein, to the Subscriber the Shares. Subject to the terms
hereof, the Subscription will be effective upon its acceptance by the Company.

1.3                                   Unless otherwise provided, all dollar
amounts referred to in this Subscription are in lawful money of the United
States of America.

2.                                     Payment

2.1                                   The Subscription Proceeds must accompany
this Subscription and shall be wired directly to the Company's lawyers in
accordance with the wire instructions set out on page 2 of this Subscription.
The Subscriber authorizes the Company's lawyers to deliver the Subscription
Proceeds to the Company on the Closing Date (as defined herein).

2.2                                   The Subscriber acknowledges and agrees
that this Subscription, the Subscription Proceeds and any other documents
delivered in connection herewith will be held by the Company's lawyers on behalf
of the Company. In the event that this Subscription is not accepted by the
Company for whatever reason within 60 days of the delivery of an executed
Subscription by the Subscriber, this Subscription, the Subscription Proceeds and
any other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
without interest or deduction.

--------------------------------------------------------------------------------

4

2.3                                   Where the Subscription Proceeds are paid
to the Company, the Company may treat the Subscription Proceeds as a
non-interest bearing loan and may use the Subscription Proceeds prior to this
subscription being accepted by the Company.

2.4                                   The Subscriber shall complete, sign and
return to the Company as soon as possible, on request by the Company, any
documents, questionnaires, notices and undertakings as may be required by
regulatory authorities, the OTC Bulletin Board, stock exchanges and applicable
law.

3.                                     Closing

3.1                                   Closing of the purchase and sale of the
Shares shall occur on or before January 31, 2007, or on such other date as may
be determined by the Company in its sole discretion (the "Closing Date"). The
Subscriber acknowledges that Shares may be issued to other subscribers under
this offering (the "Offering") before or after the Closing Date (the last sale
of Shares under this Offering being referred to as the "Final Closing Date").

4.                                   Acknowledgements of Subscriber

4.1                                   The Subscriber acknowledges and agrees
that:

  (a)

the Shares have not been registered under the Securities Act of 1933, as amended
(the "1933 Act"), or under any state securities or "blue sky" laws of any state
of the United States, and are being offered only in a transaction not involving
any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state securities laws;

        (b)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

by completing the BC Questionnaire, the Subscriber is representing and
warranting that the Subscriber is an "Accredited Investor", as the term is
defined in National Instrument 45-106 ("NI 45-106") adopted by the British
Columbia Securities Commission (the "BCSC");

        (d)

the decision to execute this Subscription and purchase the Shares agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company and such decision is
based solely upon a review of information as provided by the Company in the
Private Placement Memorandum of the Company dated October 26, 2006 (the "Private
Placement Memorandum"), the receipt and sufficiency of which is hereby
acknowledged by the Subscriber, and the publicly available information regarding
the Company available on the website of the United States Securities and
Exchange Commission (the "SEC") available at www.sec.gov (collectively, the
"Company Information"). The Subscriber acknowledges that the business plan,
corporate profile and any projections or predictions contained in the Private
Placement Memorandum may not be achieved or be achievable;

        (e)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at


--------------------------------------------------------------------------------

5

 

its principal place of business and that all documents, records and books
pertaining to this Offering have been made available for inspection by the
Subscriber, the Subscriber's attorney and/or advisor(s);

        (g)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription;

        (h)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription and the
BC Questionnaire, if applicable, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber's
failure to correctly complete this Subscription and the BC Questionnaire, if
applicable;

        (i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein, the BC
Questionnaire, if applicable, or in any other document furnished by the
Subscriber to the Company in connection herewith, being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

        (j)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

        (k)

that resale of any of the Shares in Canada is restricted except pursuant to an
exemption from applicable securities legislation;

        (l)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration of any
of the Shares pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

        (m)

the Subscriber is outside the United States when receiving and executing this
Subscription and is acquiring the Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Shares;

        (n)

none of the Shares may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
expiration of a period of one year after the date of original issuance of the
Shares;

        (o)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

        (p)

the Subscriber has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Shares and with
respect to applicable resale restrictions


--------------------------------------------------------------------------------

6

 

and it is solely responsible (and the Company is in any way responsible) for
compliance with applicable resale restrictions;

        (q)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
sell the Shares and, as a consequence of acquiring the Shares pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;

        (r)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Subscriber that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently certain market makers make market in the shares of
the Company's common stock on the OTC Bulletin Board;

        (s)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

        (t)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (u)

there is no government or other insurance covering any of the Shares; and

        (v)

this Subscription is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any Subscription for any reason.

5.                                     Representations, Warranties and Covenants
of the Subscriber

5.1                                   The Subscriber hereby represents and
warrants to and covenants with the Company (which representations, warranties
and covenants shall survive the Closing Date) that:

  (a)

the Subscriber is:

          (i)

purchasing as principal a sufficient number of Shares such that the aggregate
acquisition cost (the "Acquisition Cost") to the Subscriber of such Shares is
not less than Cdn.$150,000 and the Subscriber has not been formed, created,
established or incorporated for the purpose of permitting the purchase of the
Shares without a prospectus by groups of individuals whose individual share of
the aggregate acquisition cost for such Shares is less than the Acquisition
Cost, or

          (ii)

the Subscriber is an "Accredited Investor" as that term is defined in NI 45-106;

          (b)

the Subscriber is not a U.S. Person;

          (c)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

          (d)

the Subscriber is resident in the jurisdiction set out on page 13 of this
Subscription;

          (e)

the issuance of the Shares to the Subscriber as contemplated by the delivery of
this Agreement, the acceptance of it by the Company and the issuance of the
Shares to the Subscriber complies with all applicable laws of the Subscriber's
jurisdiction of residence or domicile and will not cause the Company to become
subject to or comply with any disclosure, prospectus or reporting requirements
under any such applicable laws;


--------------------------------------------------------------------------------

7

  (f)

the Subscriber:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,

            (ii)

is purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

            (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Shares, and

            (iv)

represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

            B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

           

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

            (g)

the Subscriber is acquiring the Shares as principal for investment only and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Shares in the United States or to U.S.
Persons;

            (h)

the Subscriber is outside the United States when receiving and executing this
Subscription;

            (i)

the Subscriber has received and carefully read this Subscription;

            (j)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state securities laws;

            (k)

the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

            (l)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription and to take all actions required pursuant hereto and, if the
Subscriber is a corporation, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all


--------------------------------------------------------------------------------

8

 

necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription on behalf of the
Subscriber;

        (m)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

        (n)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company, and the Subscriber is providing
evidence of knowledge and experience in these matters through the information
requested in the BC Questionnaire, if applicable;

        (o)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription and the BC
Questionnaire, if applicable, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;

        (p)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (q)

the entering into of this Subscription and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber,
or of any agreement, written or oral, to which the Subscriber may be a party or
by which the Subscriber is or may be bound;

        (r)

the Subscriber has duly executed and delivered this Subscription and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

        (s)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;

        (t)

all information contained in this Subscription and the BC Questionnaire, if
applicable, is complete and accurate and may be relied upon by the Company, and
the Subscriber will notify the Company immediately of any material change in any
such information occurring prior to the Closing Date;

        (u)

the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

        (v)

the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

        (w)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

        (x)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the


--------------------------------------------------------------------------------

9

 

Subscriber has full power to make the foregoing acknowledgements,
representations and agreements on behalf of such account;

          (y)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

          (z)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Shares,

          (ii)

that any person will refund the purchase price of any of the Shares,

          (iii)

as to the future price or value of any of the Shares, or

          (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board; and

          (aa)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription:

          (i)

a fully completed and executed BC Questionnaire in the form attached hereto as
Schedule A if the Subscription of the Subscriber amounts to less than
Cdn.$150,000, and

          (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as an accredited investor.

5.2                                   In this Subscription, the term "U.S.
Person" shall have the meaning ascribed thereto in Regulation S promulgated
under the 1933 Act and for the purpose of the Subscription includes any person
in the United States.

6.                                     Acknowledgement and Waiver

6.1                                   The Subscriber has acknowledged that the
decision to purchase the Shares was solely made on the Company Information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.

7.                                     Representations and Warranties will be
Relied Upon by the Company

7.1                                   The Subscriber acknowledges that the
acknowledgements, representations and warranties contained herein are made by it
with the intention that they may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to purchase the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the acknowledgements representations and
warranties contained herein are true and correct as of the date hereof and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Shares.

--------------------------------------------------------------------------------

10

8.                                     Resale Restrictions

8.1                                   The Subscriber acknowledges that any
resale of the Shares will be subject to resale restrictions contained in the
securities legislation applicable to the Subscriber or proposed transferee. The
Subscriber acknowledges that the Shares have not been registered under the 1933
Act or the securities laws of any state of the United States. The Shares may not
be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

9.                                     British Columbia Resale Restriction

9.1                                   The Subscriber acknowledges that the
Shares are subject to resale restrictions in British Columbia and may not be
traded in British Columbia except as permitted by the Securities Act (British
Columbia) (the "BC Act") and the rules made thereunder.

9.2                                   Pursuant to Multilateral Instrument
45-102, as adopted by the BCSC, a subsequent trade in the Shares will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation (including the BC Act) unless certain
conditions are met, which conditions include a hold period (the "Canadian Hold
Period") that shall have elapsed from the date on which the Shares were issued
to the Subscriber and, during the currency of the Canadian Hold Period, any
certificate representing the Shares is to be imprinted with a restrictive legend
(the "Canadian Legend").

9.3                                   By executing and delivering this
Subscription, the Subscriber will have directed the Company not to include the
Canadian Legend on any certificates representing the Shares to be issued to the
Subscriber.

9.4                                   As a consequence, the Subscriber will not
be able to rely on the resale provisions of Multilateral Instrument 45-102, and
any subsequent trade in any of the Shares during or after the Canadian Hold
Period will be a distribution subject to the prospectus and registration
requirements of Canadian securities legislation, to the extent that the trade is
at that time subject to any such Canadian securities legislation.

10.                                   Legending and Registration of Subject
Shares

10.1                                  The Subscriber hereby acknowledges that
upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Shares will bear a legend in substantially the following
form:

> > > > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE "1933 ACT").
> > > > 
> > > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN

--------------------------------------------------------------------------------

11

> > > > COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS
> > > > DEFINED BY REGULATION S UNDER THE 1933 ACT.

10.2                                  The Subscriber hereby acknowledges and
agrees to the Company making a notation on its records or giving instructions to
the registrar and transfer agent of the Company in order to implement the
restrictions on transfer set forth and described in this Subscription.

11.                                    Collection of Personal Information

11.1                                  The Subscriber acknowledges and consents
to the fact that the Company is collecting the Subscriber's personal information
for the purpose of fulfilling this Subscription and completing the Offering. The
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription,
the Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber's personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) and to the retention of such personal information for as long as
permitted or required by law or business practice. Notwithstanding that the
Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

12.                                    Costs

12.1                                  The Subscriber acknowledges and agrees
that all costs and expenses incurred by the Subscriber (including any fees and
disbursements of any special counsel retained by the Subscriber) relating to the
purchase of the Shares shall be borne by the Subscriber.

13.                                    Governing Law

13.1                                  This Subscription is governed by the laws
of the Province of British Columbia and the federal laws of Canada applicable
thereto. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the Courts of the Province
of British Columbia.

14.                                    Survival

14.1                                  This Subscription, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.

15.                                    Assignment

15.1                                  This Subscription is not transferable or
assignable.

16.                                    Severability

16.1                                  The invalidity or unenforceability of any
particular provision of this Subscription shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription.

--------------------------------------------------------------------------------

12

17.                                   Entire Agreement

17.1                                  Except as expressly provided in this
Subscription and in the agreements, instruments and other documents contemplated
or provided for herein, this Subscription contains the entire agreement between
the parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

18.                                    Notices

18.1                                  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication. Notices to the
Subscriber shall be directed to the address on page 13 and notices to the
Company shall be directed to it at the first page of this Subscription.

19.                                    Counterparts and Electronic Means

19.1                                  This Subscription may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Subscription as of the date hereinafter set forth.

--------------------------------------------------------------------------------

13

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription as of the
date hereinafter set forth.

DELIVERY AND REGISTRATION INSTRUCTIONS

1.

Delivery - please deliver the Share certificates to:

                    2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

       

(name)

       

(address)

    3.

The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.


      (Name of Subscriber – Please type or print)         (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State,
and Zip Code of Subscriber)           (Country of Subscriber)           (Fax
Number)           (Number of Shares to be Purchased)           (Total
Subscription Price)


--------------------------------------------------------------------------------

14

A C C E P T A N C E

The above-mentioned Subscription in respect of the Shares is hereby accepted by
ALTON VENTURES, INC.

DATED at ______________________________, the _____day of __________________,
2006.

ALTON VENTURES, INC.

 

Per:  _____________________________________________
         Authorized Signatory

--------------------------------------------------------------------------------

Exhibit 10.4

SCHEDULE A

BRITISH COLUMBIA ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription.

The purpose of this BC Questionnaire is to assure the Company that the
Subscriber will meet certain requirements of National Instrument 45-106 ("NI
45-106"). The Company will rely on the information contained in this BC
Questionnaire for the purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

1.

The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription and the Subscriber is able to bear the economic
risk of loss arising from such transactions;

      2.

The Subscriber satisfies one or more of the categories of "accredited investor"
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):

      [ ]

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

      [ ]

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

      [ ]

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

      [ ]

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

      [ ]

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

      [ ]

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

      [ ]

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

      [ ]

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

      [ ]

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;


--------------------------------------------------------------------------------

- 2 -

  [ ]

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

        [ ]

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

        [ ]

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

        [ ]

(m) a person, other than a person or investment fund, that had net assets of at
least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

        [ ]

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

        [ ]

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

        [ ]

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

        [ ]

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

        [ ]

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

        [ ]

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

        [ ]

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;

        [ ]

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

        [ ]

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;


--------------------------------------------------------------------------------

- 3 -

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Shares under relevant legislation.

                    IN WITNESS WHEREOF, the undersigned has executed this BC
Questionnaire as of the ________ day of __________________, 2006.

If an Individual:   If a Corporation, Partnership or Other Entity:            
Signature   Print or Type Name of Entity             Print or Type Name  
Signature of Authorized Signatory                 Type of Entity


--------------------------------------------------------------------------------